Citation Nr: 1513643	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-47 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for Meniere's disease with vertigo and bilateral tinnitus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection and a 30 percent rating for Meniere's disease with vertigo, effective January 28, 2008.  

The case was later transferred to the Houston, Texas Regional Office (RO).

A September 2010 RO decision recharacterized the Veteran's service-connected Meniere's disease with vertigo as Meniere's disease with vertigo and tinnitus (listed as Meniere's disease with vertigo associated with bilateral tinnitus) and increased the rating to 60 percent, effective January 28, 2008.  A previous 10 percent rating for tinnitus was closed out.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in a September 2014 rating decision, the RO denied a claim for a TDIU.  Although that rating action was not appealed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU rating is part of the claim for a higher rating on appeal.  

In February 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an ear conditions examination for the VA (performed by QTC Medical Services) in August 2014.  The diagnosis was Meniere's syndrome.  The examiner reported that the Veteran had symptoms of hearing impairment with vertigo more than once weekly and that he had hearing impairment with attacks of vertigo and a cerebellar gait less than once a month.  The examiner also indicated that the Veteran had vertigo one to four times a month and that he had staggering less than once a month.  It was also noted that the Veteran had tinnitus more than once weekly and that he had hyperacusis.  

The Veteran was also afforded an audiogical examination for the VA (performed by QTC Medical Services) in September 2014.  The diagnoses were sensorineural hearing loss (in the frequencies of 500 to 4000 Hertz and for 6000 Hertz or higher frequencies) in right ear and the left ear.  Tinnitus was also diagnosed at that time.  

Since those examinations, the Veteran has indicated that he has possible worsening of his service-connected Meniere's disease with vertigo and tinnitus.  At the February 2015 Board hearing, the Veteran testified that he would have severe attacks of his Meniere's disease with vertigo and tinnitus that would cause him to be unable to stand up and to constantly have to vomit.  The Veteran indicated that the only way to address those symptoms was to lay down flat and just wait them out.  He maintained that he would have those severe symptoms about once a week, and that they would last for one or two hours, or sometimes for longer periods.  The Veteran indicated that he would have lesser symptoms during the periods between his severe attacks.  

Additionally, the Board notes that in February 2015, the Veteran submitted a log of the symptoms of his service-connected Meniere's disease with vertigo and tinnitus which dated back to 2012.  His log referred to symptoms including loss of balance and dizziness, often on a weekly basis.  For example, the Veteran stated that during the period from February 1, 2015 to February 7, 2015, he lost his balance on two occasions, suffered dizziness on two occasions, and had nausea on two occasions.  

The Board observes that the record clearly raises a question as to the current severity of the Veteran's service-connected Meniere's disease with vertigo and tinnitus.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a TDIU, the Board notes that such issue must be remanded because the claim for a higher rating for Meniere's disease with vertigo and tinnitus is inextricably intertwined with it and a decision on the TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Further, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.

The Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2014).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since October 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected Meniere's disease with vertigo and tinnitus.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All signs and symptoms of the service-connected Meniere's disease with vertigo and tinnitus must be reported in detail, including all information for rating the disability under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).  The examiner must specifically indicate whether the Veteran experiences hearing impairment with attacks of vertigo and a cerebellar gait occurring more than once weekly, with or without tinnitus.  (The Board observes that the examiner must specifically indicate if the Veteran is experiencing a cerebellar gait).  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner must describe the current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




